Case 2:19-cv-02047-PKH Document1 Filed 04/04/19 Page USbisnes PagelD #: 1
TERN BRC 7 cOuRr

 

IN THE UNITED STATES DISTRICT COURT ED SAS
WESTERN DISTRICT OF ARKANSAS AP R ~4 20
*y YOUNG ¢
- » Cle
No. | a Ak “| Pepuey Creny Tk
KERRY HICKS PLAINTIFF
V.
MENA REGIONAL HEALTH DEFENDANTS

SYSTEM; JAY QUEBEDAUX,
Individually and in his official
capacity as Chief Executive
Officer of Mena Regional Health
System, and JOHN SWEATT
COMPLAINT
This is a suit for money damages, declaratory judgement and injunctive relief for
violations by the Defendants of the Emergency Medical Treatment and Active Labor Act
(EMTALA) and for medical negligence actionable under state law. This Court has

jurisdiction pursuant to 42 USC §1395, et seq., and 28 USC §1331. Plaintiff invokes the

pendent jurisdiction of this court to consider his state law claims.

PARTIES
1) PLAINTIFF, Kerry Hicks, is a resident of Mena, Arkansas. His address is: 304
Seventh Street, Mena, Arkansas 71953.

2) DEFENDANT, Mena Regional Health System is a hospital owned and operated
Case 2:19-cv-02047-PKH Document1 Filed 04/04/19 Page 2 of 9 PagelD #: 2

by the City of Mena, Arkansas. It provides numerous medical and emergency

services, including stroke care, and is funded, in part, by Medicare. This
Defendant may be served with summons at 311 Morrow Street, Mena, Arkansas
71953

3) DEFENDANT, Jay Quebedeaux, is Chief Executive Officer of Mena Regional
Health System and, as such, is ultimately responsible for the hiring, firing and
training of medical staff, the setting and adherence to protocols, the conduct of
hired and contracted staff, the adoption of and compliance with policies, and
adherence to relevant laws and regulations. His address is: 149 Polk Road 714,
Mena, Arkansas 71953.

4) DEFENDANT, John Sweatt. was at all times relevant to this suit, an emergency
medical specialist employed by Mena Regional Health Systems to, in whole or in
part, provide emergency medical diagnosis, stabilization and treatment. He is a
licensed medical doctor with in excess of twenty (20) years experience. His

address is: 512 Beachview Circle, Hot Springs, Arkansas 71913.

FACTS
5) On April 4, 2017 Plaintiff presented to the emergency department of Mena
Regional Health System in Mena, Arkansas, complaining of and exhibiting

symptoms consistent with stroke, including left side numbness and weakness in
Case 2:19-cv-02047-PKH Document1 Filed 04/04/19 Page 3 of 9 PagelD #: 3

his left arm and leg, partial facial drooping and paralysis on the left side of his
face, high blood pressure, and recurring slurred specch.

6) Plaintiff was, within a few minutes, escorted by a nurse, identified in MRHS
records as A. Wheeler, to a large room with an examination table and his blood
pressure was checked. The nurse stated to Plaintiff that his blood pressure was
179/102.

7) Within a half hour preceding the Plaintiff arriving at the emergency
department his blood pressure was checkcd by a friend who is an LPN who was
recently employed by the Defendant MRHS. The Plaintiffs blood pressure
reading at that time was 181/105. This, and the Plaintiff's other strokc-like
symptoms were witnessed by three other individuals, all of whom insisted to
Plaintiff that he needed to seek emergency medical assessment and treatment.
8) At the emergency medical department Plaintiff was seen within minutes by
Emergency Medicine Specialist, Dr. John Sweatt. Plaintiff informed Dr. Sweatt
that he had taken an over-the-counter energy pill prior to presenting with
symptoms consistent with stroke, and that it was “hopefully” only a reaction to
the aforementioned energy pill.

9) Defendant. John Sweatt, performed a cursory physical examination of the
Plaintiff, including listening to his heart and lungs with a stethoscope.

10) Afier Dr. Sweatt completed a cursory physical examination of the Plaintiff he
Case 2:19-cv-02047-PKH Document1 Filed 04/04/19 Page 4 of 9 PagelD #: 4

left the room to prepare Plaintiff's discharge orders. The Plaintiff remained on the
examination table for an additional seven (7} minutes until his discharge order
was completed.

11) Nurse Wheeler remained with the Plaintiff in the examination room, and told
the Plaintiff that he was presenting with symptoms of Transient Ischemic Attacks
(7.LA.), and informed the Plaintiff that “T.1.A. is not an emergency”.

12) Plaintiff was then discharged. The stated reason therefore being that “No
emergency treatment is indicated”. The single instruction to the Plaintiff on his
discharge order was “Stay away from energy drinks”.

13) As Plaintiff limped past Defendant Sweatt on his way out of the treatment
room the Defendant wished the Plaintiff happy birthday.

14) The Plaintiff's stay in the MRHS emergency department, from admission to
leaving after discharge, was 24 minutes. The decision to discharge the Plaintiff
was made and the discharge order signed, after only 17 minutes of observation
and examination.

15) Defendant Sweatt made no effort to identify the energy pill Plaintiff had taken
or it's chemical composition or listed adverse effects.

16) Defendant Sweatt ordered no Complete Blood Count (CBC), CT sean,

ultrasound or MRI, nor did he allow time for or order a period of observation.
Case 2:19-cv-02047-PKH Document1 Filed 04/04/19 Page 5 of 9 PagelD #: 5

17) Defendant Sweatt did not identify type or severity or speculate on the duration
of any allergic reaction to an energy pill, and had even identified an energy pill as
an energy drink.

18) Nurse Wheeler, having personally identified the Plaintiff's symptoms as TIA
(commonly known as mini strokes), did not object to Defendant Sweatt's cursory
examination and conclusions reached by Defendant Sweatt, nor did she report the
matter to her supervisors.

19) In the hours following the Plaintiff's discharge his condition did not improve.
20) The following day the Plaintiff's wife and daughter arranged to take the
Plaintiff to Malvern, where his sister lives, and to Baptist Health hospital in
Malvern, where the Plaintiff was immediately administered blood tests,
electrocardiogram, blood pressure monitoring, and a CT Scan. An MRI was
scheduled for the following morning. The Plaintiff was admitted as a patient and
diagnosed with having an Ischemic stroke.

21) The Plaintiff was hospitalized for three days. Plaintiff's recovery continues.
22) It has been a long-standing practice of MRHS for the receptionist at it's
emergency department to solicit either a $50 payment or the signing of a
promissory note by an uninsured individual seeking emergency treatment as a
condition of said individual seeing any medical personnel.

23) Approximately one year after the Plaintiff's stroke a nursing home patient was
Case 2:19-cv-02047-PKH Document1 Filed 04/04/19 Page 6 of 9 PagelD #: 6

presented at MRHS emergency department with symptoms of a stroke. Defendant
Sweatt sent her back to the nursing home without treatment. It is the Plaintiff's
information and belief that said woman died of a stroke a few hours later.

24) Defendant Sweatt is no longer employed by MRHS.

25) Defendant MRHS has recently been designated a stroke-care hospital.

26) Certain of the Plaintiff's experiences at MRHS emergency department have
been amended in his hospital records and are false.

27) Plaintiff has suffered significant pain and suffering, loss of consortium,
emotional distress, mental anguish, loss of income and reduced earning capacity,

as well as a degree of permanent disability since his stroke.

CLAIMS
28) Plaintiff asserts that the Defendants, and each of them. had a duty to provide
medical screening appropriate to the symptoms complained of or exhibited by the
Plaintiff at the time he presented to the emergency department, and the
Defendants, and each of them, breeched that duty by performing a medical
screening of the Plaintiff , and in doing so in such a limited time-frame, that it was
medically impossible to rule out that the Plaintiff had had or was having a stroke
and that his life was in immediate danger, or that serious risk to his life and health

would not be imminent.
Case 2:19-cv-02047-PKH Document1 Filed 04/04/19 Page 7 of 9 PagelD #: 7

29) Plaintiff asserts that a stroke is a condition in which a blockage occurs in
blood vessels in the brain, disrupting blood and oxygen flow to the brain, and that
such disruption, through blockage (ischemic stroke) or rupture of a blood vessel
(hemorrhagic stroke) can cause permanent brain injury or death; that the type or
cause or severity of a stroke cannot be determined without a Complete Blood
Count, CT scan, or MRI; and that the Defendants, and each of them, knew, or
should have known this protocol, and despite the Defendants holding out that they
knew and practiced this protocol, they ignored it in the Plaintiff's case, and in at
least one other case, to the injury of the Plaintiff, with reckless disregard for the
health or life of the Plaintiff.

30) Plaintiff asserts that the Defendants, and each of them, aware of the
appropriate screening requirements, of the Emergency Medical Treatment and
Active Labor Act, and aware of their duty to treat, or stabilize and transfer the
Plaintiff, chose to circumvent the purpose of the Act by providing a grossly
inadequate screening that would relieve them of the duty duty to stabilize, treat or
transfer the Plaintiff, and that the Plaintiff was discharged with such haste that it
would potentially relieve the Defendants of the duty to expend the resources
necessary to further assess or treat the Plaintiff.

31) Plaintiff asserts that it is the duty of MRHS, by and through it's Chicf
Case 2:19-cv-02047-PKH Document1 Filed 04/04/19 Page 8 of 9 PagelD #: 8

Executive Officer, to train and supervise it's employees, to abide by the provisions
of EMTALA, and to provide a reasonable standard of care to its patients and they
grossly failed to do so, as set out in the facts of this case.
32) Plaintiff asserts that Defendant Sweatt grossly failed to abide by the
provisions of EMTALA, and that he, and the other Defendants, grossly failed to
provide reasonable and adequate medical screening and care to the Plaintiff as set
out in this complaint, with reckless disregard for the Plaintiff's life and health.
33) Plaintiff asserts that he has been injured by the unlawful and negligent acts of
the Defendants, and each of them, and that they are jointly and severally liable for
said injuries.
34) Plaintiff reserves the right to amend and expand his complaint.

RELIEF
35) Plaintiff requests such declaratory judgement and injunctive relief as this
court deems appropriate.
36) Plaintiff requests compensatory damages from the Defendants for medical
expenses, lost wages, reduced earning capacity, mental anguish, emotional
distress, physical injury and disability, and pain and suffering in an amount to be
later determined.
37) Plaintiff requests punitive damages from each Defendant in the amount of one

hundred (100) thousand dollars.
Case 2:19-cv-02047-PKH Document1 Filed 04/04/19 Page 9 of 9 PagelD #: 9

WHEREFORE, Plaintiff prays this court will grant the relief sought, and such
other and further relief this court deems just.

Respectfully Submitted,

  

Plainttf¥, Pro Se
1 declare under penalty of perjury the forgoing ts true and correct. YJ j q 5 3
e JCA, AK

L_p<_ff”
H
Kerry Hicks

(424) 216-5 244
